        Case 21-00059     Doc 6  Filed 05/24/21 Entered 05/24/21 12:20:14     Desc Main
                                    Document    Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

Honorable        A. Benjamin Goldgar                         Hearing Date   May 24, 2021

Bankruptcy Case No.             19 B 13287                  Adversary No.    21 A 00059

Title of Case    James Cosmano v. United States of America


Brief            Adversary Complaint
Statement of
Motion
                 (Re: Docket No. 1)



Names and
Addresses of
moving counsel



Representing


                                                    ORDER


                 Discovery cutoff is August 16, 2021.
                 Status hearing is set for August 16, 2021, at 10:00 a.m.
